DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-15 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Objections
Claims 3, 8, are objected to because of the following informalities:  “fibres” should be amended to “fibers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, 13, 14, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the outer contour” in line 4.  There is insufficient antecedent basis for this limitation in the claims.
Claim 10 recites the limitations “base components”, “a coating”, and “an outer contour”.  These limitations render the claim indefinite because it is unclear is these are the same limitations recited in claim 1, on which claim 10 depends, or if they are new limitations.
Claim 13 recites the limitation “the slots” in line 3 and “the outer contour” in line 5.  There is insufficient antecedent basis for these limitations in the claims.
Claim 14 recites the limitation “the slots” in line 3.  There is insufficient antecedent basis for this limitation in the claims.
Claim 14 recites the limitation “the slots” in line 4.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Number 9,051,062 to Boone.  

Regarding claim 1, Boone discloses a method for manufacturing a one-piece reinforced structure, comprising:
Using base components made of partially-cured composite material and joining the base components together (column 4, lines 56-57 disclose “each frame 16 may 
Applying a coating made of composite material on the base components (column 6, lines 3-5 disclose “The entire support system 18 may then be globally positioned upon the inner surface 12I of an uncured resin pre-impregnated skin 12”), and
Applying heat on the assembly formed by the base components covered with the coating until a complete curing of the assembly is obtained, such that a one-piece reinforced structure made of composite material is obtained formed by the coating and the base components adhered to the coating (column 6, lines 8-14 disclose “The support system 18, which as noted above may be cured or partially cured, and the uncured skin 12, may now be cured together (e.g., in an autoclave or oven) to form the fuselage section 10.  The curing of the support system 18 and the skin may cause the support system 18 to become permanently secured to the skin 12”).  

Regarding claim 3 (dependent on claim 1), Boone discloses the base components are used that are manufactured on material in the form of dried fibres that are impregnated with resin through an infusion process or on material in the form of preimpregnated fibres and that are partially cured by applying heat at a temperature lower than the curing temperature of the resin until a percentage of progress of curing reaction comprised between 40% and 80% is reached.  Column 4, lines 56-57 disclose “each frame 16 may be partially cured such that it is at about 80 to 90 percent of its fully cured strength” and 

Regarding claim 4 (dependent on claim 1), Boone discloses the assembly formed by the base components covered with the coating are completely cured by applying heat.  Column 3, lines 57-60 disclose “Curing is to toughen or harden material (e.g., thermoset resin formulations) by heat, radiation, chemical additives, et cetera.  As used herein, curing is to cure a single component in an autoclave or oven, for example”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-7, 9, 13-14 are rejected under 35 USC 103 as being obvious over US Patent Number 9,051,062 to Boone in view of US Patent Number 5,170,967 to Hamamoto.

Regarding claim 2 (dependent on claim 1), Boone discloses the base components having slots in the outer contour (32L).
Boone does not disclose an additional filling is applied in the slots before applying the coating made of composite material.  However, this limitation is taught by Hamamoto.  Hamamoto discloses forming an aircraft fuselage structure 1 of base components 

Regarding claim 6 (dependent on claim 1), Hamamoto further teaches a fill material being applied on the joined base components in order to obtain a uniform outer surface of the base components prior to applying the coating.  Column 4, lines 38-42 disclose “Then a jig 13 comprising a plurality of arcuate members for laminating the outer sheating is successively inserted into the silicone bag 10 and assembled so as to form a hollow cylinder against the inner wall surface of the silicone bag 10”.  

Regarding claim 7 (dependent on claim 6), Hamamoto discloses the fill material is applied on the joined base components before applying the additional fill in the slots.  Column 4, lines 48-51 disclose “After the rings 2 have all been placed on the jig 13 through the bag 10, the stringers 3 with the mandrels 9a fitted therein are placed in the grooves 12 of the bag 10 on the jig 13 from the outside”.  

Regarding claim 9 (dependent on claim 2), Hamamoto further teaches the additional fill is removed from the slots after having obtained the complete curing.  Column 5, lines 13-15 disclose “Upon completion of the curing step, the female mold 17 and the silicone bag 10 are removed.  The cores 2a and the mandrel 9a are also removed”.  

Regarding claim 13 (dependent on claim 1), Boone and Hamamoto do not disclose the slots have an undulating configuration and extend in the axial direction along all the entire width of the outer contour of the base component.  However, it would have been an obvious matter of design choice to make the different portions of the fuselage frame of whatever form or shape was desired or expedient to accommodate the type and shape of stringers desired. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 14 (dependent on claim 1), Boone and Hamamoto do not disclose the slots of the base components having a radius of curvature comprised between 50 and 500mm.  However, it would have been an obvious matter of design choice to make the slots of whatever shape and curvature is required to provide the desired stiffening for the fuselage, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 5 is rejected under 35 USC 103 as being obvious over US Patent Number 9,051,062 to Boone.

Regarding claim 5 (dependent on claim 1), Boone does not disclose the coating made of composite material is applied using automatic lay-up techniques.  However, having disclosed the application of skin 12, would have been obvious to one having ordinary skill in the art at the time the invention was made to automate the application process, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Claims 8 and 15 are rejected under 35 USC 103 as being obvious over US Patent Number 9,051,062 to Boone in view of US Patent Number 5,170,967 to Hamamoto, in further view of US Patent Number 4,790,898 to Woods.

Regarding claim 8 (dependent on claim 2), Boone and Hamamoto do not disclose bundles of fibres are arranged at the ends of the slots before applying the additional filling in the slots.  However, this limitation is taught by Woods.  Column 2, lines 32-37 disclose “A guide guides each of a plurality of rovings, with each roving being comprised of a bundle of resin-impregnated filaments, to the mandrel.  A compaction means compacts the rovings against the mandrel such that adjacent rovings permanently bond together and form a band contoured to the mandrel”.   It would be obvious to a person having ordinary skill in the art to modify Boone and Hamamoto using the teachings from Woods in order to better conform the mandrel against the surface of the stiffeners during curing. 

Regarding claim 15 (dependent on claim 1), Boone and Hamamoto do not disclose bundles of fibres are arranged at the ends of the slots.  However, this limitation is taught by Woods.  Column 2, lines 32-37 disclose “A guide guides each of a plurality of rovings, with each roving being comprised of a bundle of resin-impregnated filaments, to the mandrel.  A compaction means compacts the rovings against the mandrel such that adjacent rovings permanently bond together and form a band contoured to the mandrel”.   It would be obvious to a person having ordinary skill in the art to modify Boone and Hamamoto using the teachings from Woods in order to better conform the mandrel against the surface of the stiffeners during curing.

Claims 10-12 are rejected under 35 USC 103 as being obvious over US Patent Number 9,051,062 to Boone in view of US Patent Application Number 2011/0052845 by Dermond.

Regarding claim 10 (dependent on claim 1), Boone discloses a one-piece reinforced structure obtained by means of the method of claim 1 (see rejection of claim 1 above), further comprising base components made of a composite material that are joined to each other and are covered with a coating made of composite material (column 1, lines 43-45 
Boone does not disclose the base components have an outer contour with two open ends and each open end has a flange that projects transversely towards the inside of the base component.  However, this limitation is taught by Dermond.  Dermond discloses an aircraft fuselage comprising base components 10 with open ends having a flange 31 that projects transversely towards the inside of the base component (see Figures 16 and 18-21).  It would be obvious to a person having ordinary skill in the art to modify Boone using the teachings from Dermond in order to reinforce the fuselage sections and provide better attachment to adjacent fuselage sections. 

Regarding claim 11 (dependent on claim 10), Dermond further teaches each flange having a fold that projects longitudinally towards the inside of the base component according to a plane parallel to the outer contour (see Figures 18-21).  

Regarding claim 12 (dependent on claim 10), Boone and Dermond do not discloses each flange having a widened area in the lower portion of the base component.  However, it would have been an obvious matter of design choice to make the different portions of the base component of whatever form or shape was desired or expedient in order to reinforce parts of the base component as needed, such as a lower portion in order to reinforce the floor of the aircraft. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642